        Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 1 of 30




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 RAM HOTEL MANAGEMENT
 LLC, et al.,

              Plaintiffs,

       v.                                             Case No. 1:21-cv-1132-MLB

 HARTFORD FIRE INSURANCE
 COMPANY, et al.,

              Defendants.


            ANSWER AND AFFIRMATIVE DEFENSES OF
           HARTFORD FIRE INSURANCE COMPANY TO
     PLAINTIFFS’ FIRST AMENDED AND RESTATED COMPLAINT
      Defendant Hartford Fire Insurance Company (“HFIC”) files this Answer and

Affirmative Defenses to the First Amended and Restated Complaint (“FAC”) of

Plaintiffs RAM Hotel Management LLC, Niravana Hospitality, LLC, Columbus

Hospitality, LLC, RAM Alpharetta Hospitality, LLC, and RajAbhinand Hotel, LLC

(collectively, “Plaintiffs”) and states as follows:

                 ANSWER TO PLAINTIFFS’ ALLEGATIONS

      Any allegations or characterizations in headings or the introduction to the

FAC are denied. Any and all allegations not expressly and specifically admitted in

this Answer are also denied.


                                          -1-
        Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 2 of 30




                                 THE PARTIES1

      1.     The allegations of Paragraph 1 are not directed at conduct of HFIC, and

therefore no response is required. To the extent a response is required, HFIC admits

that the Plaintiffs in this action are Georgia limited liability companies. HFIC is

without knowledge or information sufficient to form a reasonable belief regarding

the truth of the remaining allegations in Paragraph 1, and therefore denies the same.

      2.     The allegations of Paragraph 2 are not directed at conduct of HFIC, and

therefore no response is required. To the extent a response is required, HFIC is

without knowledge or information sufficient to form a reasonable belief regarding

the truth of the remaining allegations in Paragraph 2, and therefore denies the same.

      3.     HFIC admits that it is authorized to provide insurance coverage in the

State of Georgia. HFIC denies the remaining allegations Paragraph 3.

      4.     The allegations of Paragraph 4 are not directed at conduct of HFIC, and

therefore no response is required. To the extent a response is required, HFIC

acknowledges that the City of Alpharetta is a municipality located in Fulton County,

Georgia. HFIC denies any remaining allegations in Paragraph 4.


1
       For ease of reference, this Answer uses the headings and subheadings that
Plaintiffs included in their FAC. The use of such headings and subheadings is not an
admission by HFIC of the truth of any allegations contained in the headings or
subheadings. HFIC denies any suggestions implied by the headings and
subheadings.

                                        -2-
        Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 3 of 30




                                  JURISDICTION
      5.     Paragraph 5 asserts legal conclusions to which no response is required.

To the extent a response is required, HFIC denies the allegations in Paragraph 5.

                                      VENUE
      6.     Paragraph 6 asserts legal conclusions to which no response is required.

To the extent that a response is required, HFIC admits that it is authorized to provide

insurance coverage in the State of Georgia. HFIC denies the remaining allegations

in Paragraph 6.

                           FACTUAL BACKGROUND
      7.     HFIC admits that Plaintiff RAM Hotel Management, LLC purchased a

business insurance policy from HFIC with the Policy Number 20 UUN KL7438 and

the policy period April 21, 2019 through April 21, 2020. HFIC admits that Plaintiff

RAM Hotel Management, LLC paid a premium for the policy. The terms,

conditions, and exclusions of the policy are set forth in the policy. To the extent the

allegations in Paragraph 7 are inconsistent with the terms of the policy, HFIC denies

same. HFIC denies any remaining allegations in Paragraph 7.

      8.     HFIC admits that Plaintiffs attached as Exhibit A to their FAC a

schedule purporting to show the ownership of four Georgia hotels. HFIC admits that

Plaintiff RAM Hotel Management, LLC purchased a business insurance policy from



                                         -3-
        Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 4 of 30




HFIC. The terms, conditions, and exclusions of the policy are set forth in the policy.

To the extent the allegations in Paragraph 8 are inconsistent with the terms of the

policy, HFIC denies same. HFIC denies any remaining allegations in Paragraph 8.

      9.     HFIC admits that Plaintiff RAM Hotel Management, LLC purchased a

business insurance policy from HFIC. Paragraph 9 purports to describe a portion of

the policy, the terms, conditions, and exclusions of which are set forth in the policy.

HFIC denies any remaining allegations in Paragraph 9.

      10.    HFIC admits that Plaintiff RAM Hotel Management, LLC purchased a

business insurance policy from HFIC. Paragraph 10 purports to describe a portion

of the policy, the terms, conditions, and exclusions of which are set forth in the

policy. HFIC denies any remaining allegations in Paragraph 10.

      11.    HFIC admits that Plaintiff RAM Hotel Management, LLC purchased a

business insurance policy from HFIC. Paragraph 11 purports to describe a portion

of the policy, the terms, conditions, and exclusions of which are set forth in the

policy. HFIC denies any remaining allegations in Paragraph 11.

      12.    HFIC admits that Plaintiff RAM Hotel Management, LLC purchased a

business insurance policy from HFIC. Paragraph 12 purports to describe a portion

of the policy, the terms, conditions, and exclusions of which are set forth in the

policy. HFIC denies any remaining allegations in Paragraph 12.


                                         -4-
        Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 5 of 30




      13.    HFIC admits that Plaintiff RAM Hotel Management, LLC purchased a

business insurance policy from HFIC. Paragraph 13 purports to describe a portion

of the policy, the terms, conditions, and exclusions of which are set forth in the

policy. HFIC denies any remaining allegations in Paragraph 13.

      14.    HFIC admits that Plaintiff RAM Hotel Management, LLC purchased a

business insurance policy from HFIC. Paragraph 14 purports to describe a portion

of the policy, the terms, conditions, and exclusions of which are set forth in the

policy. HFIC denies any remaining allegations in Paragraph 14.

      15.    HFIC admits that Plaintiff RAM Hotel Management, LLC purchased a

business insurance policy from HFIC with the Policy Number 20 UUN KL7438 and

the policy period April 21, 2020 through April 21, 2021. HFIC admits that Plaintiff

RAM Hotel Management, LLC paid a premium for the policy. The terms,

conditions, and exclusions of the policy are set forth in the policy. To the extent the

allegations in Paragraph 15 are inconsistent with the terms of the policy, HFIC

denies same. HFIC denies any remaining allegations in Paragraph 15.

      16.    The allegations of Paragraph 16 are not directed at conduct of HFIC,

and therefore no response is required. To the extent a response is required, HFIC

admits that COVID-19 (caused by the novel coronavirus SARS-CoV-2) is a global

pandemic. HFIC is without knowledge or information sufficient to form a reasonable


                                         -5-
        Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 6 of 30




belief regarding the truth of the remaining allegations in Paragraph 16 and therefore

denies the same.

      17.    The allegations of Paragraph 17 are not directed at conduct of HFIC,

and therefore no response is required. To the extent a response is required, HFIC is

without knowledge or information sufficient to form a reasonable belief regarding

the truth of the allegations in Paragraph 17, and therefore denies the same.

      18.    The allegations of Paragraph 18 are not directed at conduct of HFIC,

and therefore no response is required. To the extent a response is required, HFIC is

without knowledge or information sufficient to form a reasonable belief regarding

the truth of the allegations in Paragraph 18, and therefore denies the same.

      19.    The allegations of Paragraph 19 are not directed at conduct of HFIC,

and therefore no response is required. To the extent a response is required, HFIC

admits that Georgia Governor Brian Kemp declared a state of emergency for the

State of Georgia on March 14, 2020, in response to COVID-19. HFIC is without

knowledge or information sufficient to form a reasonable belief regarding the truth

of the allegations in Paragraph 19, and therefore denies the same.

      20.    The allegations of Paragraph 20 are not directed at conduct of HFIC,

and therefore no response is required. To the extent a response is required, HFIC

admits that the city of Alpharetta enacted a shelter-in-place ordinance on April 1,


                                        -6-
         Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 7 of 30




2020, in response to COVID-19. The terms of the ordinance are set forth in the

ordinance. HFIC is without knowledge or information sufficient to form a reasonable

belief regarding the truth of the allegations in Paragraph 20, and therefore denies the

same.

        21.   The allegations of Paragraph 21 are not directed at conduct of HFIC,

and therefore no response is required. To the extent a response is required, HFIC

admits that the State of Georgia issued a shelter-in-place order on April 2, 2020, in

response to COVID-19. The terms of the order are set forth in the order. HFIC is

without knowledge or information sufficient to form a reasonable belief regarding

the truth of the allegations in Paragraph 21, and therefore denies the same.

        22.   HFIC denies that COVID-19, the pandemic, or governmental orders

issued in response to COVID-19 cause damage to property and denies that Plaintiffs’

alleged losses are covered under the policies. HFIC denies the remaining allegations

in Paragraph 22.

        23.   HFIC admits that on or around April 30, 2020, J. Smith Lanier & Co.,

a Marsh & McLennan Agency LLC company, provided notice to HFIC of Plaintiffs’

purported claims under the policies. HFIC denies the remaining allegations in

Paragraph 23.

        24.   HFIC admits that on or around May 8, 2020, Monique Hahn sent a letter


                                         -7-
        Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 8 of 30




on behalf of HFIC to Rinkesh Patel properly denying Plaintiffs’ claims for coverage

under the policies. The content of the letter speaks for itself. HFIC admits that on or

around June 16, 2020, James A. Harris, III sent a letter on behalf of RAM Hotel

Management, LLC to Monique Hahn in response to the May 8, 2020, denial letter.

The content of the letter speaks for itself. HFIC denies the remaining allegations in

Paragraph 24.

      25.    HFIC denies the allegations in Paragraph 25 and denies Plaintiffs are

entitled to coverage under the policies.

      26.    The allegations of Paragraph 26 are not directed at conduct of HFIC,

and therefore no response is required. To the extent a response is required, HFIC is

without knowledge or information sufficient to form a reasonable belief regarding

the truth of the allegations in Paragraph 26, and therefore denies the same.

      27.    The allegations of Paragraph 27 are not directed at conduct of HFIC,

and therefore no response is required. Paragraph 27 also states legal conclusions to

which no answer is required. To the extent a response is required, HFIC denies the

allegations in Paragraph 27.

                COUNT ONE: DECLARATORY JUDGMENT
      28.    HFIC restates and incorporates by reference HFIC’s responses to the

proceeding paragraphs as if fully set forth herein.



                                           -8-
         Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 9 of 30




       29.    Paragraph 29 states legal conclusions to which no answer is required.

To the extent an answer is required, HFIC admits that Plaintiffs purport to seek the

relief specified. HFIC denies the remaining allegations in Paragraph 29. HFIC

further denies Plaintiffs are entitled to coverage under the policies and denies that

Plaintiffs are entitled to the relief sought, or to any other relief.

       30.    Paragraph 30 purports to describe a portion of the policies, the terms,

conditions, and exclusions of which are set forth in the policies. To the extent the

allegations in Paragraph 30 are inconsistent with the terms of the policies, HFIC

denies same. HFIC denies the remaining allegations in Paragraph 30.

       31.    HFIC denies that COVID-19, the pandemic, or governmental orders

issued in response to COVID-19 cause damage to property and denies that Plaintiffs’

losses are covered under the policies. HFIC denies the remaining allegations in

Paragraph 31.

       32.    Paragraph 32 purports to describe a portion of the policies, the terms,

conditions, and exclusions of which are set forth in the policies. To the extent the

allegations in Paragraph 32 are inconsistent with the terms of the policies, HFIC

denies same. HFIC denies the remaining allegations in Paragraph 32.

       33.    Paragraph 33 purports to describe a portion of the policies, the terms,

conditions, and exclusions of which are set forth in the policies. To the extent the


                                           -9-
       Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 10 of 30




allegations in Paragraph 33 are inconsistent with the terms of the policies, HFIC

denies same. HFIC denies the remaining allegations in Paragraph 33.

      34.    HFIC denies that COVID-19, the pandemic, or governmental orders

issued in response to COVID-19 cause damage to property and denies that Plaintiffs’

losses are covered under the policies. HFIC denies the remaining allegations in

Paragraph 34.

      35.    HFIC denies that COVID-19 causes damage to property and denies that

Plaintiffs’ losses are covered under the policies. HFIC denies the remaining

allegations in Paragraph 35.

      36.    HFIC is without knowledge or information sufficient to form a

reasonable belief regarding the truth of the allegations in Paragraph 36, and therefore

denies the same.

      37.    HFIC is without knowledge or information sufficient to form a

reasonable belief regarding the truth of the allegations in Paragraph 37, and therefore

denies the same.

      38.    HFIC denies the allegations in Paragraph 38 and denies Plaintiffs are

entitled to coverage under the policies.

      In response to the unnumbered paragraphs beginning with “WHEREFORE,”

HFIC admits that Plaintiffs purport to seek the relief specified. HFIC denies that


                                           - 10 -
        Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 11 of 30




Plaintiffs are entitled to the relief sought, or to any other relief.

                    COUNT TWO: BREACH OF CONTRACT
       39.    HFIC restates and incorporates by reference HFIC’s responses to the

proceeding paragraphs as if fully set forth herein.

       40.    Paragraph 40 asserts legal conclusions to which no response is required.

To the extent a response is required, HFIC denies the allegations in Paragraph 40

and denies Plaintiffs are entitled to coverage under the policies.

       41.    Paragraph 41 asserts legal conclusions to which no response is required.

To the extent a response is required, HFIC denies the allegations in Paragraph 41

and denies Plaintiffs are entitled to coverage under the policies.

       In response to the unnumbered paragraph beginning with “WHEREFORE,”

HFIC admits that Plaintiffs purport to seek the relief specified. HFIC denies that

Plaintiffs are entitled to the relief sought, or to any other relief.

                           COUNT THREE: BAD FAITH
       42.    HFIC restates and incorporates by reference HFIC’s responses to the

proceeding paragraphs as if fully set forth herein.

       43.    Paragraph 43 asserts legal conclusions to which no response is required.

To the extent a response is required, HFIC denies the allegations in Paragraph 43

and denies Plaintiffs are entitled to coverage under the policies.



                                           - 11 -
        Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 12 of 30




       44.    Paragraph 44 asserts legal conclusions to which no response is required.

To the extent a response is required, HFIC denies the allegations in Paragraph 44

and denies Plaintiffs are entitled to coverage under the policies.

       45.    Paragraph 45 asserts legal conclusions to which no response is required.

To the extent a response is required, HFIC denies the allegations in Paragraph 45

and denies Plaintiffs are entitled to coverage under the policies.

       46.    Paragraph 46 asserts legal conclusions to which no response is required.

To the extent a response is required, HFIC denies the allegations in Paragraph 46

and denies Plaintiffs are entitled to coverage under the policies.

       In response to the unnumbered paragraph beginning with “WHEREFORE,”

HFIC admits that Plaintiffs purport to seek the relief specified. HFIC denies that

Plaintiffs are entitled to the relief sought, or to any other relief.

 COUNT FOUR: NEGLIGENT, WANTON, AND RECKLESS CONDUCT
               BY THE CITY OF ALPHARETTA
       47.    HFIC restates and incorporates by reference HFIC’s responses to the

proceeding paragraphs as if fully set forth herein.

       48.    The allegations of Paragraph 48 are not directed at conduct of HFIC,

and therefore no response is required. To the extent a response is required, HFIC

denies the allegations in Paragraph 48.

       49.    The allegations of Paragraph 49 are not directed at conduct of HFIC,

                                           - 12 -
        Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 13 of 30




and therefore no response is required. To the extent a response is required, HFIC

denies the allegations in Paragraph 49.

       50.   The allegations of Paragraph 50 are not directed at conduct of HFIC,

and therefore no response is required. To the extent a response is required, HFIC

denies the allegations in Paragraph 50.

       51.   The allegations of Paragraph 51 are not directed at conduct of HFIC,

and therefore no response is required. To the extent a response is required, HFIC

denies the allegations in Paragraph 51.

       52.   The allegations of Paragraph 52 are not directed at conduct of HFIC,

and therefore no response is required. To the extent a response is required, HFIC

denies the allegations in Paragraph 52.

       In response to the unnumbered paragraph beginning with “WHEREFORE,”

HFIC admits that Plaintiffs purport to seek the relief specified. HFIC denies that

Plaintiffs are entitled to the relief sought, or to any other relief.

COUNT FIVE: NEGLIGENT, WANTON, RECKLESS, ARBITRARY, AND
  CAPRICIOUS VIOLATION OF STANDARDS ESTABLISHED BY
       STATUTORY LAW BY THE CITY OF ALPHARETTA
       53.   HFIC restates and incorporates by reference HFIC’s responses to the

proceeding paragraphs as if fully set forth herein.

       54.   The allegations of Paragraph 54 are not directed at conduct of HFIC,



                                          - 13 -
        Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 14 of 30




and therefore no response is required. To the extent a response is required, HFIC

denies the allegations in Paragraph 54.

       55.    The allegations of Paragraph 55 are not directed at conduct of HFIC,

and therefore no response is required. To the extent a response is required, HFIC

denies the allegations in Paragraph 55.

       56.    The allegations of Paragraph 56 are not directed at conduct of HFIC,

and therefore no response is required. To the extent a response is required, HFIC

denies the allegations in Paragraph 56.

       In response to the unnumbered paragraph beginning with “WHEREFORE,”

HFIC admits that Plaintiffs purport to seek the relief specified. HFIC denies that

Plaintiffs are entitled to the relief sought, or to any other relief.

  COUNT SIX: DEMAND BY RAM ALPHARETTA HOSPITALITY FOR
    JUST COMPENSATION FROM THE CITY OF ALPHAR ETTA
  PURSUANT TO THE CONSTITUTION OF THE STATE OF GEORGIA
       57.    HFIC restates and incorporates by reference HFIC’s responses to the

proceeding paragraphs as if fully set forth herein.

       58.    The allegations of Paragraph 58 are not directed at conduct of HFIC,

and therefore no response is required. To the extent a response is required, HFIC

denies the allegations in Paragraph 58.

       59.    The allegations of Paragraph 59 are not directed at conduct of HFIC,



                                           - 14 -
        Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 15 of 30




and therefore no response is required. To the extent a response is required, HFIC

denies the allegations in Paragraph 59.

       60.    The allegations of Paragraph 60 are not directed at conduct of HFIC,

and therefore no response is required. To the extent a response is required, HFIC

denies the allegations in Paragraph 60.

       In response to the unnumbered paragraph beginning with “WHEREFORE,”

HFIC admits that Plaintiffs purport to seek the relief specified. HFIC denies that

Plaintiffs are entitled to the relief sought, or to any other relief.

COUNT SEVEN: DECLARATORY JUDGMENT AGAINST THE CITY OF
                     ALPHARETTA

       61.    HFIC restates and incorporates by reference HFIC’s responses to the

proceeding paragraphs as if fully set forth herein.

       62.    The allegations of Paragraph 62 are not directed at conduct of HFIC,

and therefore no response is required. To the extent a response is required, HFIC

denies the allegations in Paragraph 62.

       In response to the unnumbered paragraphs beginning with “WHEREFORE,”

HFIC admits that Plaintiffs purport to seek the relief specified. HFIC denies that

Plaintiffs are entitled to the relief sought, or to any other relief.




                                           - 15 -
        Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 16 of 30




                             AFFIRMATIVE DEFENSES

       HFIC asserts the following affirmative defenses and reserves all rights to

amend or supplement these defenses when and if amended or additional defenses

become appropriate and/or available in this action. The statement of any defense

herein does not assume the burden of proof for any issue for which the applicable

law places the burden of proof on Plaintiffs. No defense is intended to be or may be

construed as an admission that any particular issue or subject matter is relevant to

Plaintiffs’ allegations.

                            FIRST AFFIRMATIVE DEFENSE
                                (Failure to State a Claim)

       Plaintiffs fail to state a claim on which relief may be granted.

                           SECOND AFFIRMATIVE DEFENSE
                               (Strict Proof Demanded)

       HFIC denies the material allegations of the FAC and demands strict proof

thereof.

                           THIRD AFFIRMATIVE DEFENSE
                                  (Virus Exclusion)

       The policies contains an exclusion titled “‘Fungus’, Wet Rot, Dry Rot,

Bacteria or Virus” (“Virus Exclusion”). The Virus Exclusion provides in relevant

part as follows:



                                         - 16 -
       Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 17 of 30




            1. We will not pay for loss or damage caused directly or
            indirectly by any of the following. Such loss or damage is
            excluded regardless of any other cause or event that
            contributes concurrently or in any sequence to the loss or
            damage: …

            g. “Fungus”, Wet Rot, Dry Rot, Bacteria or Virus

            Presence, growth, proliferation, spread or any activity of
            “fungus,” wet rot, dry rot, bacteria or virus.

            But if direct physical loss or direct physical damage to
            Covered Property by a “Specified Cause of Loss” results,
            we will pay for the resulting loss or damage caused by that
            “Specified Cause of Loss”.

            This Exclusion does not apply:

            (1)      When “fungus,” wet rot, dry rot, bacteria or virus
                  results from fire or lightning; or

            (2)      To the extent that coverage is provided in the
                  Additional Coverage(s) - “Fungus,” Wet Rot, Dry Rot,
                  Bacteria or Virus - Limited Coverage with respect to
                  loss or damage by a cause of loss other than fire or
                  lightning.

Form PC 10 10 01 18 at 1–2. The “Additional Coverage(s) – ‘Fungus,’ Wet Rot, Dry

Rot, Bacteria or Virus – Limited Coverage” (referenced in the Virus Exclusion)

provide as follows:

            15. “FUNGUS”, WET ROT, DRY ROT, BACTERIA
            AND VIRUS - LIMITED COVERAGE

            a. The coverage described below only applies when the . .
            . virus is the result of one or more of the following causes

                                        - 17 -
       Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 18 of 30




            that occurs during the policy period and only if all
            reasonable means were used to save and preserve the
            property from further damage at the time of and after that
            occurrence.

               (1) A “specified cause of loss” other than fire or
                   lightning;

               (2) Equipment Breakdown Accident occurs to
                   Equipment Breakdown Property, if Equipment
                   Breakdown applies to the affected premises; or
               (3) Flood, if the Cause of Loss - Flood endorsement
                   applies to the affected premises.

Form PC 50 60 01 18 at 6.

            6. “FUNGUS”, WET ROT, DRY ROT, BACTERIA
            AND VIRUS - LIMITED COVERAGE

            a. The coverage described below only applies when the . .
            . virus is the result of one or more of the following causes
            that occurs during the policy period and only if all
            reasonable means were used to save and preserve the
            property from further damage at the time of and after that
            occurrence:

               (1) A “specified cause of loss” other than fire or
                   lightning;

               (2) Equipment Breakdown Accident occurs to
                   Equipment Breakdown Property, if Equipment
                   Breakdown applies to the effected premises; or
               (3) Flood, if the Causes of Loss - Flood endorsement
                   applies to the effected premises.




                                       - 18 -
        Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 19 of 30




Form PC 26 02 01 18 at 5. If Plaintiffs sustained any losses, such losses were caused

directly or indirectly by the presence, growth, proliferation, spread or any activity of

SARS-CoV-2, the novel coronavirus, which is a “virus” under the Virus Exclusion.

The coronavirus is not the result of any of the causes listed in “Additional

Coverage(s) – ‘Fungus,’ Wet Rot, Dry Rot, Bacteria or Virus – Limited Coverage”.

Accordingly, Plaintiffs’ claims are barred by the application of the Virus Exclusion.

                       FOURTH AFFIRMATIVE DEFENSE
                           (Two or More Coverages)

      The policies contain a General Condition titled “If Two or More Coverages

Apply” that provides that “If two or more coverages in this policy apply to the same

loss or damage, we will not pay more than the actual amount of loss or damage.”

Form PC 00 90 01 18 at 2. In the event that two or more coverages of the policies

apply to the same loss or damage, HFIC is not obligated to pay more than the actual

amount of loss or damage.

                         FIFTH AFFIRMATIVE DEFENSE
                                (Other Insurance)

      The policies contains a General Condition titled “Other Insurance” that

provides as follows:

             a.     You may have other insurance subject to the same
             plan, terms, conditions and provisions as the insurance
             under this Coverage Part. If you do, we will pay our share
             of the covered loss or damage. Our share is the proportion

                                         - 19 -
        Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 20 of 30




             that the applicable Limit of Insurance under this Coverage
             Part bears to the Limits of Insurance of all insurance
             covering on the same basis.
             b.     If there is other insurance covering the same loss or
             damage, other than that described in 17. a. above, we will
             pay only for the amount of covered loss or damage in
             excess of the amount due from that other insurance,
             whether you can collect on it or not. But we will not pay
             more than the applicable Limit of Insurance.

Form PC 00 90 01 18 at 3. HFIC’s coverage obligations are limited by the terms of

the Other Insurance provision in the event that Plaintiffs have other insurance that

meets the criteria of the Other Insurance provision.

                        SIXTH AFFIRMATIVE DEFENSE
                       (Conditions Precedent and Subsequent)

      Plaintiffs’ claims may be barred or limited, in whole or in part, to the extent

that conditions precedent and subsequent to the availability of insurance coverage

under the policies have not been satisfied.

                      SEVENTH AFFIRMATIVE DEFENSE
                                 (Offset)

      HFIC’s obligation to Plaintiffs, if any, is subject to offset for recoveries by

Plaintiffs from other persons or entities, including, but not limited to, offset by other

insurance or coverages.




                                          - 20 -
       Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 21 of 30




                         EIGHTH AFFIRMATIVE DEFENSE
                               (Pollution Exclusion)

      The policies contains an exclusion titled “Pollutants and Contaminants”

(“Pollution Exclusion”). The Pollution Exclusion provides in relevant part:

            1. We will not pay for loss or damage caused directly or
            indirectly by any of the following. Such loss or damage is
            excluded regardless of any other cause or event that
            contributes concurrently or in any sequence to the loss or
            damage: …
               m. “Pollutants and Contaminants”

               (1) Discharge, dispersal, seepage, migration, release or
                  escape of “Pollutants and Contaminants”.

               (2) But if direct physical loss or direct physical damage
                  to Covered Property by a “Specified Cause of Loss”
                  results, we will pay for the resulting loss or damage
                  caused by that “Specified Cause of Loss”.

               (3) This Exclusion does not apply if the discharge,
                  dispersal, seepage, migration, release or escape is
                  itself caused by a “Specified Cause of Loss”.

               (4) This Exclusion does not apply to:

                   (a) “Computer Equipment” and “Valuable Papers”;
                   (b)     Accounts Receivable, Business Travel,
                         Exhibitions, Fine Arts, and Transit Additional
                         Coverages; or

                   (c) The accidental or malicious application of
                      chemicals to glass that is a part of a building,
                      structure or showcase.



                                         - 21 -
       Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 22 of 30




Form PC 10 10 01 18 at 1, 3. “Pollutants and Contaminants” are defined as:

             any solid, liquid, gaseous or thermal irritant or
             contaminant, including smoke, vapor, soot, fumes, acids,
             alkalis, chemical and waste, or any other material which
             causes or threatens to cause physical loss, damage,
             impurity to property, unwholesomeness, undesirability,
             loss of marketability, loss of use of property or which
             threatens human health or welfare. Waste includes
             materials to be recycled, reconditioned or reclaimed.

Form PC 00 90 01 18 at 5. Plaintiffs’ alleged losses were caused directly or indirectly

by SARS-CoV-2, the novel coronavirus. Plaintiffs’ claims may be barred or limited,

in whole or in part, to the extent that the loss or damage alleged is excluded by the

Pollution Exclusion because the coronavirus falls within the definition of a pollutant

and contaminant; because Plaintiffs’ alleged losses were not caused by a “specified

cause of loss”; and because Plaintiffs’ alleged loss does not involve “physical loss”

or “physical damage”.

                        NINTH AFFIRMATIVE DEFENSE
                              (Failure to Mitigate)

      Plaintiffs’ claims may be barred or limited, in whole or in part, to the extent

that Plaintiffs failed to mitigate damages, if any. Plaintiffs’ failure to mitigate

damages would include, but is not limited to:




                                         - 22 -
        Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 23 of 30




       (a)    the acts or decisions of Plaintiffs and/or agents thereof, to suspend,

              curtail or otherwise limit business operations on Plaintiffs’ Covered

              Property;

       (b)    the acts or decisions of Plaintiffs and/or agents thereof to suspend

              curtail or otherwise limit business operations on Plaintiffs’ Covered

              Property;

       (c)    the acts or decisions of Plaintiffs and/or agents thereof relating to the

              provision of, or the decision not to provide, goods and/or services to

              customers remotely; and

       (d)    acts or decisions of Plaintiffs relating to the resumption of business

              operations.

To the extent Plaintiffs failed to take reasonable steps to mitigate Plaintiffs’ alleged

damages, if any, Plaintiffs should be denied any recovery in this action.

                          TENTH AFFIRMATIVE DEFENSE
                                  (Good Faith)

       HFIC acted reasonably and in good faith at all times, and did not accidentally,

negligently, wantonly, recklessly, knowingly, maliciously, fraudulently, or willfully

commit any act, or fail to act, or directly or indirectly induce any act or inaction, that

created liability to Plaintiffs.



                                          - 23 -
        Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 24 of 30




                     ELEVENTH AFFIRMATIVE DEFENSE
                        (No Recovery of Attorneys’ Fees)

      Plaintiffs have no basis in contract, law, or equity to recover costs or expenses,

including attorneys’ fees.

                     TWELFTH AFFIRMATIVE DEFENSE
                      (No Recovery of Punitive Damages)

      The pertinent law does not permit recovery of punitive damages in a dispute

of this nature.

                    THIRTEENTH AFFIRMATIVE DEFENSE
                       (No Recovery of Punitive Damages)

      Punitive damages cannot be sustained because of the lack of clarity in the

pertinent law for awarding punitive damages.

                   FOURTEENTH AFFIRMATIVE DEFENSE
                      (No Recovery of Punitive Damages)

      Plaintiffs’ claims for the recovery of punitive damages are barred by O.C.G.A.

§ 51-12-5.1.

                    FIFTEENTH AFFIRMATIVE DEFENSE
                    (Limits on Recovery of Punitive Damages)

      No punitive damages are warranted or allowable that would exceed

comparable maximums established for criminal fines.




                                         - 24 -
        Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 25 of 30




                     SIXTEENTH AFFIRMATIVE DEFENSE
                (Statutory Limits on Recovery of Punitive Damages)

      O.C.G.A. § 51-12-5.1 bars Plaintiffs’ claims for punitive damages to the

extent those claims exceed $250,000, which the Georgia Legislature has established

as the outer limit of reasonableness for awards of punitive damages as a matter of

public policy in this State. The public policy of this State, as established by O.C.G.A.

§ 51-12-5.1, limits the claims for punitive damages here. Allowing an award in

excess of this legislative cap directly contravenes the express public policy of the

State of Georgia.

                  SEVENTEENTH AFFIRMATIVE DEFENSE
            (Recovery of Punitive Damages Would Be Unconstitutional)

      Plaintiffs’ claims for the recovery of punitive damages contravene HFIC’s

rights under each of these constitutional provisions:

      (a)    Article I, § 8, of the United States Constitution, as an impermissible

             burden on interstate commerce;

      (b)    the Contracts Clause of Article I, § 10, of the United States

             Constitution;

      (c)    the Due Process Clause of the Fourteenth Amendment to the United

             States Constitution;




                                         - 25 -
       Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 26 of 30




      (d)   the Equal Protection Clause of the Fourteenth Amendment to the

            United States Constitution;

      (e)   the constitutional prohibition against vague and overbroad laws;

      (f)   the prohibition against ex post facto laws in Article I, § 1, para. X, of

            the Georgia Constitution;

      (g)   the Contracts Clause of Article I, § 1, para. X, of the Georgia

            Constitution;

      (h)   the Due Process Clause of Article I, § 1, para. I, of the Georgia

            Constitution; and

      (i)   the Equal Protection Clause of Article I, § 1, para. II, of the Georgia

            Constitution.

                   EIGHTEENTH AFFIRMATIVE DEFENSE
                    (Limits on Recovery of Punitive Damages)

      To the extent Plaintiffs assert a claim for punitive damages, HFIC specifically

incorporates by reference any and all standards or limitations regarding the

determination and/or enforceability of punitive damage awards articulated by the

United States Supreme Court in Phillip Morris USA v. Williams, 549 U.S. 346

(2007); State Farm Mutual Automobile Insurance Co. v. Campbell, 538 U.S. 408

(2003); Cooper Industries, Inc. v. Leatherman Tool Group, Inc., 532 U.S. 424

(2001); and BMW of North America, Inc. v. Gore, 517 U.S. 559 (1996).

                                        - 26 -
        Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 27 of 30




                   NINETEENTH AFFIRMATIVE DEFENSE
            (Limits on Recovery of Multiple Punitive Damages Award)

      To the extent that Plaintiffs’ demand for punitive damages may result in

multiple punitive damage awards to be assessed for the same alleged act or omission

against HFIC, this award would contravene HFIC’s right to due process under

Article 1, § 1, para. I, of the Georgia Constitution. In addition, such award would

infringe upon HFIC’s rights against double jeopardy insured by the Fifth

Amendment of the United States Constitution and/or Article 1, § 1, para. XVIII, of

the Georgia Constitution.

                     TWENTIETH AFFIRMATIVE DEFENSE
                              (No Coverage)

      Plaintiffs’ claims are barred because there is no coverage under the policies

for the damages claimed by Plaintiffs.

                   TWENTY-FIRST AFFIRMATIVE DEFENSE
                              (No Damages)

      HFIC asserts that Plaintiffs have suffered no damages for which they have a

legal remedy.

                 TWENTY-SECOND AFFIRMATIVE DEFENSE
                          (Parol Evidence Rule)

      Plaintiffs’ claims are barred by the parol evidence rule to the extent Plaintiffs

attempt to offer an interpretation of the policies outside of their four corners.


                                         - 27 -
        Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 28 of 30




                  TWENTY-THIRD AFFIRMATIVE DEFENSE
                   (Limitations Imposed by O.C.G.A. § 33-4-6)

      O.C.G.A. § 33-4-6 limits, and provides the exclusive remedy for, any recovery

of damages in excess of compensatory or actual damages.

                  TWENTY-FOURTH AFFIRMATIVE DEFENSE
                      (O.C.G.A. § 33-4-11 Not Applicable)

      O.C.G.A. § 13-6-11 does not permit any award or recovery of attorneys’ fees,

costs, and/or expenses in this action.

                             PRAYER FOR RELIEF
      WHEREFORE, having fully answered the FAC, HFIC prays that this Court:

             a)     deny the relief sought in the FAC;

             b)     dismiss the FAC in its entirety with prejudice;

             c)     enter judgment in favor of HFIC, and against Plaintiffs;

             d)     award HFIC its costs and expenses, including attorneys’ fees;
                    and

             e)     award HFIC such other and further relief as the Court deems just
                    and proper.




                                         - 28 -
      Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 29 of 30




Dated: March 26, 2021             Respectfully Submitted,
                                  /s/ Christopher Frost
                                  Christopher C. Frost
                                     Georgia Bar No. 101084
                                     cfrost@maynardcooper.com
                                  Caleb C. Wolanek
                                     Pro Hac Vice Intended
                                     cwolanek@maynardcooper.com
                                  MAYNARD COOPER & GALE, P.C.
                                  1901 Sixth Avenue North, Suite 1700
                                  Birmingham, AL 35203
                                  T: (205) 254-1000
                                  F: (205) 254-1999

                                  Sarah D. Gordon
                                    Pro Hac Vice Intended
                                    sgordon@steptoe.com
                                  William L. Drake
                                    Pro Hac Vice Intended
                                    wdrake@steptoe.com
                                  STEPTOE & JOHNSON, LLP
                                  1330 Connecticut Avenue, N.W.
                                  Washington, DC 20036
                                  T: (202) 429-3000
                                  F: (202) 429-3902

                                  Attorneys for Defendant
                                  Hartford Fire Insurance Company




                                  - 29 -
       Case 1:21-cv-01132-MLB Document 5 Filed 03/26/21 Page 30 of 30




                        CERTIFICATE OF SERVICE

      I certify that the foregoing Answer and Affirmative Defenses was served on

the following by placing a copy of the same in the United States Mail, first-class

postage prepaid and properly addressed, this 26th day of March, 2021:

            W. Donald Morgan, Jr.
            Alston Lyle
            MORGAN & LYLE, P.C.
            P.O. Box 2056
            1214 First Avenue, Suite 204
            Columbus, GA 31902
            T: (706) 221-5286
            F: (706) 221-5066
            dmorgan@morganandlyle.com
            alyle@morganandlyle.com

            James A. Harris, III
            Clyde O. Westbrook, III
            HARRIS & HARRIS, LLP
            Shipt Tower, Suite 2450
            420 20th Street North
            Birmingham, AL 35203
            T: 205-871-5777
            F: 205-871-0029
            jamey@harris-harris.com
            tres@harris-harris.com

            Attorneys for Plaintiffs


                                                /s/ Christopher C. Frost
                                                Of Counsel




                                       - 30 -
